Citation Nr: 0317093	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-06 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to service connection for a heart condition, 
chest pain, claimed as heart attack.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On September 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Prior correspondence from the RO appears to 
have been sent to the veteran's old address.  The 
most current address is 4925 Flake Avenue, New 
Orleans, LA  70127.  Please send all correspondence 
to the most recent address.  

2.  Ask the veteran to provide a list of all VA and 
non-VA health care providers that have treated her 
for chronic fatigue syndrome and for a heart 
disorder and chest pain since service.  Obtain 
records from each health care provider the 
appellant identifies that have not already been 
obtained. Also, ask the veteran if she still 
desires a BVA hearing at the RO.

3.  Request the National Personnel Records Center 
to verify the dates the veteran served in the 
Persian Gulf and to conduct another search for any 
additional medical records. 

4.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
VA examination conducted by a cardiologist in order 
to determine the nature, severity, and etiology of 
any heart disorder, chest pain and chronic fatigue 
symptomatology, including chronic fatigue syndrome.  
Inform the VA medical facility of the veteran's 
current address.  Any tests and specialized 
evaluations deemed necessary should be conducted.  
The claims folder should be furnished to the 
examiner for review in conjunction with the 
examination.  The examiner is requested to indicate 
in the report that the claims folder was reviewed.  

5.  Following the examination and in conjunction 
with a review of the claims folder it is requested 
that the examiner render an opinion as to whether 
it is as likely as not that any cardiac illness 
diagnosed is related to service or manifested 
within a year thereafter?  If no, request the 
examiner to comment on the clinical significance of 
the septal infarct, which occurred during service.  
Request the examiner to provide an opinion as to 
whether the chest pain is attributable to a "known" 
clinical diagnosis, in light of the medical history 
and examination findings.  If so, the examiner 
should identify the diagnosed disorder and explain 
the basis for the diagnosis.  If the symptom is not 
due to a known diagnosis the examiner should so 
specify.  Request the examiner to render an opinion 
as to whether it is as likely as not the veteran 
has chronic fatigue syndrome, which is related to 
service?   A complete rationale for any opinion 
expressed should be included in the examination 
report.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





